DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al (EP publication 3002166) in view of Edwards (US patent 3,432,876).
The publication to Grasso discloses the invention substantially as is claimed.  Grasso discloses a windscreen wiper arm (14, fig. 1) having a wiper arm member (not numbered but clearly shown, see below annotated figure 1) with a substantially U-shaped cross-section (at least where such is adapted to be pivotally mounted to a mounting head, not numbered but clearly shown in known fashion), a wiper rod (not numbered but clearly shown), and an adapter (28).  From the hollow connection portion (30, fig. 2) of the adapter, it is clear the wiper rod is received therein.  Also, from figure 1, it is clear the wiper rod is received into the wiper arm member in similar fashion.  The adapter (28, fig. 4) is U-shaped in cross-section with a base (34) interconnecting spaced-apart legs (32a, 32b).  The adapter U-shaped cross-section is mounted offset in a plane of the base relative to a longitudinal axis of the wiper rod (clearly shown in fig. 1).  A nozzle (40, figs. 3, 4) for spraying liquid onto a windshield to be wiped is detachably connected to the adapter at a lateral side of one of the legs (32a).  Such nozzle engages a recess (33) in the adapter and in use is deemed facing towards an upward position and the mounting head, at least as far as such defines any particular structure or orientation.


    PNG
    media_image1.png
    516
    822
    media_image1.png
    Greyscale

The publication to Grasso discloses all of the above recited subject matter with the exception of the nozzle including a joint part with a spraying part detachably connected thereto.  For rejection purposes, claim 1 is being interpreted as set forth in applicant’s disclosure, namely that the nozzle comprises both the joint part and spraying part.
	The publication to Edwards discloses a nozzle for a wiper arm (10).  The nozzle is comprised of a joint part (20, fig. 3) detachably connected to the wiper arm (10) and detachably supporting a spraying part (28).  The joint part includes a protrusion (22) pivotally cooperating with a shaped recess (24) in the wiper arm.  Note the joint part and thus protrusion is rotated about an axis (see fig. 4) to lock such to the wiper arm. 
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a nozzle that includes both a joint part and a spraying part for the recess in the wiper arm adapter of Grasso, as clearly suggested by Edwards, to enable ease of replacement of just the spraying part if such become damaged.
	With respect to claim 1, it is noted that the mounting head is not a part of the claimed wiper arm.  Thus, setting forth that the nozzle is detachably connected to the adapter at an end side thereof that in use faces towards the mounting head defines no particular construction or orientation of the nozzle on the adapter itself.  Absent the mounting head no particular relationship appears set forth.  Further, it appears the nozzle of the modified Grasso wiper arm will face towards the mounting head as claimed.  The nozzle has a face (43b) which is deemed in use to be facing backs towards the mounting head as claimed.
	With respect to claim 3, setting forth that the nozzle as being snapped onto the adapter, such does not appear to define any particular structure for the nozzle or adapter that differentiates from what is taught by Grasso.  Such at best relates to a particular manner or method of assembly and does not appear distinguishing here from Grasso.
	With respect to claim 6, the leg (32a) of Grasso in which the recess (33) is provided is deemed facing away from the wiper rod as claimed, as far as understood.  As can be seen in figure 4, the recess is also shifted away from a free end of the adapter and is thus deemed provided on a “side” of the leg (32a) facing the mounted head, at least as far as understood. 
	With respect to claim 7, as noted above, the joint part (20) of Edwards is rotated from a mounting position (entry of protrusions 22 into recess 24, fig. 4) to a working position (dashed lines fig. 4).
	With respect to claim 9, note washing liquid tube (16) coupled with the joint part (fig. 3).  Such is deemed “snapped” onto the joint part, at least as far as such defines any particular structure for either the tube or the joint part.
	With respect to claim 11, note that one of the arms (22) can be the protrusion and the other can be the resilient tab.
	With respect to claim 12, note figures 2 and 7 which show folded walls of the adapter for receiving the wiper rod as claimed.
	With respect to claim 13, note figures 3 and 5 which shows a transverse groove lying between the protrusions (22) and the flanges (26).  Such groove receives a wall of the arm/adapter when attached thereto.  Such is clearly shown in figure 3 of Edwards.
	With respect to claim 14, the spraying part (28) is deemed snapped onto the joint part (20), at least as far as such defines any particular structure for either the spraying part or joint part.  Such at best relates to a manner or method of assembly and does not act to distinguish from the structure suggested by Edwards.
	


Claims 1, 3, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al (EP publication 3002166) in view of Zimmer (US patent 7,093,317).
	The publication to Grasso discloses all of the above recited subject matter with the exception of the nozzle including a joint part with a spraying part detachably connected thereto.  For rejection purposes, claim 1 is being interpreted as set forth in applicant’s disclosure, namely that the nozzle comprises both the joint part and spraying part.
	The publication to Zimmer discloses a nozzle (10, fig. 1) for a wiper arm (14).  The nozzle is comprised of a joint part (16) detachably connected to the wiper arm and detachably supporting a spraying part (12).  The joint part includes a protrusion (42) cooperating with a shaped recess (34) in the wiper arm.
It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a nozzle that includes both a joint part and a spraying part for the recess in the wiper arm adapter of Grasso, as clearly suggested by Zimmer, to enable ease of replacement of just the spraying part if such become damaged.
With respect to claim 1, it is noted that the mounting head is not a part of the claimed wiper arm.  Thus, setting forth that the nozzle is detachably connected to the adapter at an end side thereof that in use faces towards the mounting head defines no particular construction or orientation of the nozzle on the adapter itself.  Absent the mounting head no particular relationship appears set forth.  Further, it appears the nozzle of the modified Grasso wiper arm will face towards the mounting head as claimed.  The nozzle has a face (43b) which is deemed in use to be facing backs towards the mounting head as claimed.


With respect to claim 3, setting forth the nozzle as being snapped onto the adapter, such does not appear to define any particular structure for the nozzle or adapter that differentiates from what is taught by modified Grasso.  Such at best relates to a particular manner or method of assembly and does not appear distinguishing here from modified Grasso.
	With respect to claim 9, note washing liquid tube (18) coupled with the joint part (fig. 1).  Such is deemed “snapped” onto the joint part, at least as far as such defines any particular structure for either the tube or the joint part.
With respect to claim 14, the spraying part (12) is deemed snapped onto the joint part (16), at least as far as such defines any particular structure for either the spraying part or joint part.  Such at best relates to a manner or method of assembly and does not act to distinguish from the structure suggested by Zimmer.
	With respect to claim 15, as can be seen in figure 1, the spraying unit (12) does abut the structure (14) in which the hole (34) is provided.  When provided in the arm adapter of Grasso, it appear such would abut the leg of the adapter as claimed.  Such leg is deemed facing away from the wiper rod as claimed, as far as understood.

Allowable Subject Matter

Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.


Response to Arguments

Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive.
The thrust of Applicant’s argument is that Grasso fails to teach or suggest a nozzle that is detachably connected to the adapter at an end side of the adapter in use facing towards the mounting head.  Such is not persuasive.  As set forth above, the mounting head does not appear as a part of the claimed wiper arm.  Thus, setting forth that the nozzle is detachably connected to the adapter at an end side thereof that in use faces towards the mounting head defines no particular construction or orientation of the nozzle on the adapter itself.  Absent the mounting of the wiper arm with the mounting head, or the in use arrangement, what particular structural relationship does such provide of the nozzle on the adapter?  Absent the mounting head, no particular relationship appears set forth.  Further, it appears the nozzle of the modified Grasso wiper arm will face towards the mounting head as claimed.  The nozzle has a face (43b) which is deemed in use to be facing backs towards the mounting head as claimed.  It is noted that the claim can be read as merely the nozzle facing towards the mounting head and not necessarily the end side.








Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
07 April 2022